Citation Nr: 1401419	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-45 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for skin rash on the face, neck, arms, hands, shoulder, and back.  

6.  Entitlement to service connection for skin rash on the legs, knees, and feet.  

7.  Entitlement to service connection for acid reflux.  

8.  Entitlement to service connection for a prostate disorder.  

9.  Entitlement to service connection for corns and athlete's foot.  

10. Entitlement to service connection for bipolar and schizoaffective disorders.  

11. Entitlement to service connection for bilateral hearing loss.  

12. Entitlement to service connection for a severe sinus disorder.  

13. Entitlement to service connection for degenerative arthritis (also claimed as hands cannot grip).  

14. Entitlement to service connection for diabetes mellitus type II.  

15. Entitlement to service connection for bone spurs.  

16. Entitlement to service connection for a heart disorder.  

17. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

18. Entitlement to service connection for decreased vision.  

19. Entitlement to service connection for a scar on the face.  

20. Entitlement to service connection for a cholesterol disorder.  

21. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).  

22. Entitlement to service connection for a right elbow disorder.  

23. Entitlement to service connection for gouty arthritis.  

24. Entitlement to service connection for depression and anxiety.  

25. Entitlement to service connection for asthma and shortness of breath.    

26. Entitlement to service connection for hypertension.  

27. Entitlement to service connection for arthritis in the back.  

28. Entitlement to service connection for arthritis in the neck.  

29. Entitlement to special monthly pension.  

30. Entitlement to nonservice-connected pension benefits.  

31. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.  He also served in the Alabama Army National Guard between 1974 and 1993.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  New evidence has not been added to the record since the June 2013 Statement of the Case (SOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The Board notes that certain information of record indicates that the Veteran may have withdrawn from appellate consideration some of the issues noted above.  However, the record contains no express withdrawal of any of the claims from either the Veteran, or from his representative.  38 C.F.R. § 20.204 (2013).  If such a withdrawal has been received by the RO, it should be included in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing was limited to one issue on appeal - the claim to service connection for a left knee disorder.  As the record did not then contain an appeal of the other 30 issues listed on appeal (detailed in the June 2013 SOC), the Board did not inquire into the Veteran's contentions regarding those particular claims.  

The record now contains the Veteran's July 2013 substantive appeal of the other 30 issues.  On the VA Form I-9, he indicates a desire for a videoconference hearing before the Board with respect to those issues.  

The claim for a left knee disorder is inextricably intertwined with several of the other 30 claims on appeal, and should not be decided until the other issues have been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

Accordingly, the case is REMANDED for the following action:

A video conference hearing before the Board should be scheduled for the Veteran.  To the extent possible, an effort should be made to schedule the hearing before the undersigned VLJ.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


